                                                                 1?
                                            o)ll®SDW -5                                FILED
                                                                                      IN CLERK'S OFFICE
                                                                                U.S. district COURT E.D.N.Y.
                                                      CCT 2 3 2020
                                                                               ★ OCT 2 3 2020 ★
                                           PRO SE OFFICE                       BROOKLYN OFFICE

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK




SHERWIN WILSON                                                   Docket No.: 18 CV 7301(AMD)(LB)

                                        Plaintiff,                      3'" AMENDED COMPLAINT

                -against-                                               JURY TRAIL DEMANDED


THE CITY OF NEW YORK (CITY); NEW YORK CITY
POLICE DEPARTMENT,individually and in their
Official capacity as New York City Police Officers-
MICHAEL GESSNER, JOHN DOES, police officers
And uniformed employees of the New York City                                                     t.z
                                                                                                           Ivj



Police Department, the identity and number of                                          -«
                                                                                           1     to
                                                                                                 •
                                                                                                           CD
                                                                                                           n
Whom is presently Unknown; individually and in
                                                                                                           ro
their official capacity as New York City Police                                        - w-:4ir            CO
                                                                                       •         1 •: TO
Officers THOMAS ORMAND,SERGEANT/                                                               r<-                n
                                                                                                           -O
SUPERVISORY Police Officers of the City of New                                                             rc
                                                                                                                 ■73
                                                                                      '          tos

York , POLICE OFFICER SMITH                                                                                VP
                                                                                                           CJl
                                                                                                           O
                                        Defendants




TO THE UNITED STAES DISTRICT COURT EASTERN DISTRICT OF NEW YORK

        The complaint of the plaintiff, Sherwin Wilson, Pro se respectfully shows
and alleges as follows:

                                        FACTUAL STATEMENT
                                           "Chronologv of Events"


Plaintiff Amended Complaint base on the follow claims:

Plaintiff is presenting the Court with all the facts by its entirety. This is not just a case about
false arrest and alleged allegation regarding attempt assault on Dominick Martinez-Nunez.
This case is primarily about "Organized Crime" Enterprise retaliation & conspiracy with the New
York City Police Department. The main cause of action is the Plaintiff filed a Notice of Removal
of State Court (Case Number: 25422/10) Proceeding to US DISTRICT COURT (Case Number: 16
CV 06161) on August 3, 2016. Plaintiff filed a Summon & Complaint against HSBC, Mortgage It,
Inc. Mortgage Electronic Registration System and Prudential Rand Realty, Inc. A/K/A Better
Homes & Garden Rand Realty. Plaintiff cause of Action Prudential Rand Realty, inc. Real Estate
Agent Nancy Thomas mispresented the sale transaction as two family dwelling when in fact Ms.
Thomas new it a one family dwelling. On October 27, 2016 the Summon & Complaint was
served to Prudential Rand Realty never reply to Summon & Complaint. Plaintiff later discovered
that Prudential Rand Realty, Inc. change its name to Better Homes & Garden Rand Realtv 95 S.
Middletown Road. Nanuet, NY 10954. Judge Nelson was not happy why Prudential Rand Realty
never replies to the Summon & Complaint including the Amended Complaint. The Plaintiff
filed Temporary Restraining Order against HSBC, Mortgage It, Mortgage Electronic Registration
System, Inc. and Prudential Rand Realty, Inc. on December 13, 2016. In RETAILIATION for filing
the Summon & Complaint Prudential Randy Realty, Inc. managing members & affiliates formed
a conspiracy against the Plaintiff then contact ''Organized Crime" Enterprise such as Mike
Towing, Inc., Big Apple Car Service, to begin following Plaintiff through illegal GSP TRACKING &
RADIO FREQUENCY TECHNIOLOGY from December 6, 2016 to Present (October 23, 2020). The
reason Better Home & Garden Rand Realty contracted Mike Heavy Duty Towing, Inc because of
has special radio frequency technology approved by FCC which permits business operations
between New York & New jersey Port Authority. Mike's Towing, inc. abuse of government
equipment (FCC) Authorized Equipment to conduct lilegal Activities such as Intimidate,
Threaten. Assault Plaintiff & other private Senior Citizens in the Communitv.

"Organized Crime" Enterprise
Mike Towing and it managing members has access federal equipment approved by Federal
Communication Commission (FCC). Mike Towing in adverting use the government approved
radio frequency to conduct the following Insurance fraud, burglaries, track senior citizen with
Reverse Mortgages primarily to be first in line if default mortgage payment, hack emails,
identity theft, sell your personal information on dark web., spoofing IP Addresses, cyber-
security breach (Email Hacking), Narcotic sales, transport control substance across boarder
lines and recruit new member daily including City officials from HPD, Building Department,
National Grid, and NYPD. Mike Towing, Inc. is link to "Organized Crime"(three Brother were
among eight) was recently arrested in February 2018 for running a city-wide towing racket
scheme. Mike Towing has a contract with the NY & NJ Port Authority 8l NYC Police Department.
Mike Towing, Inc. abuse of government equipment specialized data and equipment to conspire,
intimidate, harass & threaten my family for almost 4 years or approximately 1,284 days with
any gaps. On April 19, 2017 at 8:30 A.M. a Toyota Camry (Plate Number HNY 2696 came to the
Family Asset in Jamaica, Queens and parked in front of the driveway. This is a member from
"Organized Crime" Enterprise that was directed by Mike's Heavy Duty Towing, Inc.
(Shared/Business pool)(GPS TRACKING & RADIO FREQUENCY TRANSMITION). As the Plaintiff
walk toward the front sidewalk near the driveway entrance. The Spanish Driver in the Toyota
Camry jump out of the vehicle and attacked/assaulted the Plaintiff in the driveway. Plaintiff
called 911 to report the incident. Plaintiff went to the 103^^ Precinct to file claim against the
male Spanish Driver that assaulted the Plaintiff in front of the family asset. The purpose of the
Plaintiff visit to the 103^*^ Precinct is to change the Harassment charge to upgrade to Assault in
the 2"^^ Degree. Officer Perez refuses to upgrade the charge. Officer Perez was not available on
two separate visits to the 103*^^ Precinct in May 2017. Plaintiff provides proof of the vehicle &
physical description of the male Driver that assaulted the Plaintiff.

Conclusion, this is a summary of the events which led up to the Incident of September 22, 2017. This is
not a case where as the Plaintiff was in transit to work when Organized Crime" Enterprise dispatched
Dommick Nunez-Martinez to provoke& create confrontation and form a conspiracy an agreement to
have the Plaintiff arrested. The goal preceding the arrest is to provide false statement which includes
false name, address & cellphone number to Officer Michael Gessner.




                                  PRELIMINARY STATEMENT

      1. This Is civil right action in which plaintiff seeks relief for the violation of
          his rights secured by 42 USC § 1983,§ 1988,the Fourth and Fourteenth
          Amendments to the United States Constitution.

      2. This is violation of Corruption between Organized Crime & New York City
          Police Department Article 460 New York Penal Law Enterprise
          Corruption Section 460.10,460.20,460.22



      3. The plaintiff herein Sherwin Wilson, is a United States Citizen of the State
          of New York.         Mr. Wilson resides at 133-36 148 Street, South Ozone
          Park, NY 11436. Mr. Wilson is Licensed Real Estate Broker in the State of
          New York.


       Mr. Wilson is a Graduatefrom St John's University
       Sergeant-United States Army(Reserve Officer Training Corp.)
       Former Federal Employee US Department of Commerce
       Senior of Commercial Leasing Specialist
       Logistic Operations
       Tele-communication Systems-instaiiation fiber-optic cable lines for voice &
       data transmission
       Security Analysis-coordination investigation with Federal Police in cases
       Whereas government data were compromised or breach from inside or
       outsources.
4. The plaintiff, Sherwin Wilson principle Place of business at 469 Liberty
   Avenue, Brooklyn, NY 11207. Mr. Wilson for have been paying federal,
   state, city and employer taxes for the past 18 years.

5. The plaintiff purchase storage bin from Home Depot Springfield Gardens,
   New York.

6. The claim arise On September 22, 2017, Plaintiff was being follow 2 miles
   by Green Mini Van. The Operator of the Vehicle (Spanish Male &
   Passenger Spanish Female). As the Plaintiff traveling west on Liberty
   Avenue made Left on Miller Avenue the Spanish Male continue to follow
   the Plaintiff.


7. Plaintiff parked his vehicle at the end of the block on Miller Avenue at
   the corner of Glenmore Avenue; Plaintiff principle place of business is 1
   block away.

8. Operator of the green mini-van (Spanish male) refuse to move his vehicle
   that is very close in a parallel position.

9. Plaintiff went to 75 Police Precinct to file a complaint regarding the two
   Spanish individuals following him as part of Organized Crime Network.
   Dominick Martinez-Nunez is a member of the "Organized Crime"
   Enterprise.

lO.On September 22, 2017 the Plaintiff was arrested at about 10:30 A.M.
   inside the common area of the 75 Precinct 1000 Sutter Avenue, Brooklyn,
   NY 11208 for reporting the incident (Plaintiff followed by Organized
   Crime Team)to the NYPD.

11.Arresting Officer told the Plaintiff to put his hand behind his back and
   place handcuff on him.

12.Arresting Officer, Michael Gessner Shield No: 31887 is improperly trained
   and failed to complete the investigation of the incident of Organized
   Crime members and drug dealers following Plaintiff 7 days per week/24
   hours per day.
13.Plaintiff provided photos and videos to the Police Officers at 75 Precinct
   that Organized Crime Members & drug dealers are tracking him, wife
   and 3 minor children 24 hours per day 7 days per week for more than 4
  years and beyond. Organized Crime Members set what is call 6EC-
  FENCING BOUNDARIES at Plaintiff home, place of business and minor
  children school and other investment assets. This is advance technology
  illegal unauthorized by the federal & state government for specified use
  only. The Organized Crime Dispatcher sends alert signals that monitors
  (SPS Tracking Software & GPS Application) Plaintiff locations as him & his
  family enter and exit GEO-FENCING boundaries by mapping a 3 location
  in circumferences(Chart will be provided in discoveries).



14.The Organized Crime Pyramid is operated and directed by Hasidic Jews.

15.Plaintiff was detained 24 hours at the 75^^ Precinct & Brooklyn Central
   Booking (combined) finger printed and held in a jail cell with 8 other
   prisoners.


16.Plaintiff was exposed to deployable conditions in Jail cell. Inmates
   repeatedly coughing, no ventilation or air circulation & jail cell
   overcrowding


17.Plaintiff was treated form upper extremity respiratory Infection
Visited Doctor several times from October 2017 to December 2017.
Medical injuries result from false arrest; locked up in jail cell with other
inmates that had medical issues.

IS.PIaintiff seeks money damages (special compensatory and punitive)
   against Defendants, as well an award of legal cost and fees; and such
   other further relief as the Court deem just and proper.
                                  JURTSDICTIQN


19.This action is brought pursuant to 42 U.S.C. §§ 1983, 1985, 1986, and
    1988; and the First, Fourth, Fifth, and Fourteenth Amendments to the
    United States Constitution and the laws of the State of New York.
   Jurisdiction is founded upon 28 U.S. C. §§ 1331, 1343(1-4), and 2202.
   Plaintiffs further invoke the supplemental jurisdiction of this Court to
   adjudicate pendant state law claims pursuant to 28 U.S.C. § 1367.

20.Venue is proper in this district under 28 U.S.C. § 1391(b),


Privacy Rights-Violation
21.Illegal wiretap cellphones home landline, place of business telephones, family members,
   friend and business associates; New York's wiretapping law is a "one-party consent" law. New
   York makes it a crime to record to record or eaves drop on an in-person or telephone
   conversation unless one party to the conversation consents. N.Y. Penal Law §§ 250.00,
   250.05. (link is to the entire code, you need to click on the Penal Code section, then choose
   Article 250 and locate the specific provisions). Thus, if you operate in New York, you may
   record a conversation or phone call if you are a party to the conversation or you get
   permission from one party to the conversation in advance. That said, if you intend to record
   conversations Involving people located in more than one state, you should play it safe and
   get the consent of all parties.

22.Permission, judicial warrant or consent was not grant to Organized Crime members to listen
   or record Plaintiff conversation with family members, government officials, business to
    business vendors, associates and friends, etc.
                                  PARTIES



23. Plaintiff Sherwin Wilson, Pro Se is residents of the City of New York. Mr.
   Wilson is a naturalized Untied States citizen and a citizen State of New
   York for the past 33 years.

24. Defendant, City of New York (city), is a municipal corporation with the
   State of New York;

25. Defendant, New York City Police Department, is a law enforcement
    agency in the City of New York;

26.Defendant Michael Gessner Shield No.: 31887, at all relevant times, was
   a police officer employed by the defendant City of New York;


27.Defendant Supervisor SGT. Thomas Ormond, at all relevant times, was a
   police officer employed by the defendant City of New York;


28.Defendant Police Officer Christopher Smith Shield No.: 1903, at all
   relevant times, was a police officer employed by the defendant City of
   New York;

29.AII other individuals defendants("the officers"), including John Doe#l-2,
 Individuals whose names are currently unknown to plaintiff, are employees
Of the NYPD, and are sued in their individual capacities.

30.At all times here mentioned defendants were acting under color of state
   law, to wit, under color of the statutes, ordinances, regulations, policies,
   customs and usages of the City and State of New York
                                NOTICE OF CLAIM




Sl.Plaintiff in furtherance of their state cause of action, filed timely notice of
   claim against the City of New York in compliance with General Municipal
   Law Section 50.


32.By stipulation. City has agreed to dispense with the need to hold a 50-H
   hearing examination of plaintiffs in advance of commencing this lawsuit.

33.This action has been commenced within one year and ninety days after
   the sequence of the events upon which these claims arise.


                     FACTUAL AND GENERAL ALLEGATIONS




34.0n September 22, 2017, Plaintiff was being followed 34 mile by Green
   Mini Van. The Operator of the Vehicle (Spanish Male & Passenger
   Spanish Female). As the Plaintiff traveling west on Liberty Avenue made
   Left on Miller Avenue the Spanish Male continue to follow the Plaintiff.

35.Plaintiff parked his vehicle at the end of the block. Plaintiff principle place
   of business is 1 block away.

36.Operator of the green mini-van (Spanish male) refuse to move his vehicle
   that is very close in a Parallel position.

37.Plaintiff went to 75 Police Precinct to file a complaint regarding the two
   Spanish individuals followed the Plaintiff as part of Organized Crime
   Team conspired to get the Plaintiff arrested. Dominick Martinez-Nunez
   and Spanish Male Operator of the vehicle received Alert Signal on
   cellphone from Dispatcher (Mike Heavy Duty Towing) Shares the Radio
   Frequency Technology with Organized Crime Network members such as
   Spanish Taxi/Cab Stations to follow the Plaintiff to place of employment.
   At the time Dominick Martinez-Nunez (Member of Organized Crime
   Team) received the Alert Signal on cellphone point of location was
   within the vicinity of her resident.       Dominick Martinez-Nunez
   (unemployed following Plaintiff; Dommick Martinez-Nunez unlicensed bv
   the New York State Department ofState Licensing Division (following the
   Plaintiff illeaallvl Conspiracy bv Organized Crime Network (more than a
   1.000 members- GPS TRACKING TECHNIOLOGY & RADIO FREQUENCY
   Specified EQUIPMENT Operated & directed bv Organized Crime
   Dispatcher)



   Dominick Martinez-Nunez alleged that the Plaintiff swung a ''baseball
   bat" at her and her family.

39.0n September 22, 2017 the Plaintiff was arrested at about 10:30 A.M.
   inside the waiting area of the 75 Precinct 1000 Sutter Avenue, Brooklyn,
   NY 11208 for reporting the incident (being followed by Organized Crime
   Team) to the NYPD.

40.Arresting Officer, Michael Gessner told the Plaintiff to put his hand
   behind his back and place handcuff on him.


41.Arrest Officer, Michael Gessner indicated on the report sent to the
   prosecution; stated Plaintiff allegedly swung "a pipe" at the Complainant,
   Dominick Martinez-Nunez and her family.




42.Defedants has three different version of the alleged description of event
   and charges/penal code to the Plaintiff;

       A. Alleged victim Dommick Martin-Nunez(stated Plaintiff swung a
          bat, refused to provide name and cellphone number to 911
          operator)the main reason for not providing any information

          Simple "Organized Crime" Enterprise code after the conspiracy;
          is to have an organized exit strategy from providing name or
          cellphone number to the Police Officer. Ms. Dommick Nunez-
          Martinez did not provide the correct name address & cellphone
          number. This is complete false claim made by the alleged victim).

          Plaintiff hire Private Investigation company confirm the identity

       B. Officer Michael Gessner stated in the New York City Police
          Department Omniform System- Complaint stated Plaintiff "did go
          back to his car and grabbed a pipe and swing pipe in C/v
          direction". Officer Michael Gessner conspired into an agreement
          with Dommick Nunez-Martinez that Officer Gessner version of
          events are stronger to arrest the Plaintiff

       C. Assistant District Attorney Sarah Jafari of the King County District
          Attorney's Office stated on September 22, 2017 at 9:45 A.M. the
          Plaintiff committed the following offenses:

          Menacing in the Second Degree

          Criminal Possession of a Weapon in the fourth degree

          Menacing in the Third degree

          Harassment in the Second Degree

43.Assistant District Attorney Sarah Jafari of the King County were grant by
   the Judge 3 months(September 23 2017 to December 26, 2017)to
   provide evidence that the Plaintiff committed the above charges.
   Assistant District Attorney Sarah Jafari has NO EVIDENCE

   NO BAT, NO PIPE, NO WITNESSES & Most of ALL NO STATEMENT FROM
   THE ALLEGED VICTIM, FALSE NAME,ADDRESS & CELLPHONE OF THE
   ALLEGED VICTIM.
  44.0n December 27, 2017 the Honorable Judge C. Walker-Diallo dismissed
     all charges & SEAL the records of the Plaintiff.

  45.Sgt. Thomas Ormond signed the Criminal Charges Report to confirm the
     allegations brought against the Plaintiff (Penal Codes: PL 120.14, 01 AM,
     PL 265.0102 AM,PL 120.15 00 BM,PL 240.26 01V).

  46.Arresting Officer is improperly trained and failed to complete the
     investigation of the incident of Organized Crime members and drug
     dealers following Plaintiff 7 days per week/24 hours per day.

  47.Plaintiff provided photos and videos to the Police Officers at 75 Precinct
     that Organized Crime Members & drug dealers are tracking the Plaintiff,
      wife and 3 minor children 24 hours per day 7 days per week for more
     than 3 years(December 6, 2016 to May 29, 2019) and beyond. Organized
     Crime Members set what is call GEO-FENCING BOUNDARIES at Plaintiff
     home, place of business and minor children school and other investment
     assets. This is advance technology illegal unauthorized by the federal &
     state government for specified use only. The Organized Crime Dispatcher
     sends alert signals that monitors (GPS Tracking Software & GPS
     Application down load to members cellphones) Plaintiff locations as him
     & his family enter and exit GEO-FENCING boundaries by mapping a 3
     location in circumferences(Chart will be provided in discoveries).

47.There was no probable cause to arrest the plaintiff; No bat was found at the
   Police Precinct.


48.MS. Martinez never made a statement that the Plaintiff in route to 75^^
   Precinct dispose a bat.

49.Plaintiff authorized the Supervisor Thomas to search his vehicle; no bat
   was found.


  48.The Organized Crime Pyramid is directed by Hasidic Jews and operated
     shared/(Business pooling) by Spanish Males (Dominicans & Puerto
     Ricans).
49.Plaintiff was exposed to deployable conditions in jail cell. Inmates
   repeatedly coughing, no ventilation or air circulation & jail cell
   overcrowding.


50.Plaintiff was treated form upper extremity respiratory Infection
 Visited Doctor several times from October 2017 to December 2017.
 Medical injuries result from false arrest; locked up in jail cell with other
inmates that had medical issues.

51.Plaintiff received traffic violation citation from NYPD Officer Christopher
   Smith. Under the direction of Organized Crime members. While
   employed (Uniform of NYPD) in the capacity of a New York City Police
   Officer.
 ""Organized Crime"^ Enterprise-Conspiracv to have the Plaintiff Arrested
52."Organized Crime" Enterprise Three Mazzio Brothers Mike Heavy Duty Towing, Inc.
   link/employed Officer Christopher Smith as a network. Mike Heavy Duty Towing use
    NYPD Officer to carry out illegal GPS tracking/Radio Frequency Technology to track
   the Plaintiff 24 hours/7days per week member through the GSP App. on Officer
   Smith personal cellphone. In 2017,2018 & 2019 the motive/conspiracy of Organized
   Crime Enterprise is get Plaintiff arrested & suspends the Driver's License Plaintiff &
   his brother. Organized Crime primary motive is to add NYPD Officers to it database
   criminal (thousands of members)to carry it scheme. The best way to do so is to have
   NYPD Officer Christopher Smith for hire. Plaintiff notice high level of (4) marked
   police vehicle travel at aggressive speed coming toward the Plaintiff. The main
   reason for such aggression by the NYPD Officer; Organized Crime dispatcher send out
   an Alert Sign to the NYPD Officers in the region where Plaintiff is traveling and GEO
   Fencing Boundaries are set by computer software to ALERT the NYPD Officer of the
   Plaintiff extra location on their personal cellphone. On March 8, 2018 Officer
   Christopher Smith received the Alert Signal on his personal cellphone from Organized
   Crime Dispatcher. Immediately after Officer Smith received the Alert Signal, he began
   an aggressive pursue to the Plaintiff. On March 8, 2018 Officer Christopher Smith
   issued a traffic Summons for Cross Walk Violation. Defendant states, stated New York
   State Department of Motor Vehicle Arrest Record, No. ABC6872493. Plaintiff clarify
   this is a Traffic Summons Number ABC6872493; not an arrest i.D. number. Mike's
   Heavy Duty Towing, Inc. use the official power of the NYPD Officers like Officer
   Christopher Smith to issue traffic Summons which can lead to multi offenses,
   direction of Organized Crime Network Paid by Better Homes & Gardening Rand
   Realty, Inc.
53.0FFICER CHRISTOPHER SMITH CIVIL RIGHT VIOLATIONS
  This is Civilian Complaint Review Board (CCVB) of Officer Christopher
  Smith civilian Arrest Profile in April 2012 & October 2012.There was a
  total 7 complaint filed with the Civilian Complaint Review Board. This
  only reflex reported complaints filed with the Board regarding the
  misconduct by Officer Christopher Smith. The CCRB complaints included
  only Black males that was arrested by Officer Christopher Smith Officer
  Christopher Smith is racial bias toward by black males. Officer Smith has
  a pattern of only arresting black males In this case the Plaintiff is a male
  black male. Officer Christopher Smith liar about the traffic violation.
  Officer Smith is employed by "Organized Crime" Enterprise. On March 8,
  2018 at 9:15AM. Plaintiff just finish with a Housing client appointment on
  155'" Street.
  When Plaintiff departed from the location less than 5 minutes officer
  Christopher Smith was dispatcher not by the Police Department. Officer
  Smith was DISPATCHED by Organized Crime. Officer Smith received an
  ALERT SIGN on his personal cellphone that Plaintiff is near Baisley Blvd. &
  Guy Brewer Blvd. Organized Crime use fleet Management Software &
  RADIO FREQUENCIES to set up GEO-FENCING BOUNDARIES to trigger
  Alert signal to it network members on their personal cellphone
  (download software App on Cellphone). Organized Crime Dispatcher
  programmed Plaintiff vehicle by obtaining license plate number &
  Vehicle Identification Number (VIN) now Organized Crime Dispatcher can
  start GPS tracking in minutes.(24 hours per/7days per week). This is the
  system & pattern of operation by "Organized Crime" Enterprise. Officer
  Christopher Smith is member. When DISPATCH Officer Smith abuse of
  Authority by issuing false traffic violation ticket to the Plaintiff. On March
  8, 2018 Officer Christopher Smith issued a traffic Summons for Cross
  Walk Violation. (Violation, No. ABC6872493). It Clear that Officer
  Christopher Smith has racially discriminate base on the gender and color
  of black males. In the Civilian Complaint Review Board. The CCVB
  confirmed/substantiated that Officer Christopher Smith Abuse of
  Authority towards black males only.
CCVB Complaint received in October 2012 on behalf of

Christopher Smith

                                         Black male,37 years Police
Force: Physical Force                                                          Unsubstantiated
                                         old                  Officer
                                         Black male,37 years Police
Discourtesy: Word                                                              Unsubstantiated
                                         old                  Officer
Force: Nightstick As Club (Incl Asp & Black male,37 years Police
                                                                               Exonerated
Baton)                                  old                   Officer
                                        Black male,37 years Police             Substantiated
Abuse of Authority: Stop
                                        old                   Officer      (Charges)


CCVB Complaint received in April 2012 on behalf of
Christopher Smith

                                                 Black male, 18       Police
Abuse of Authority: Frisk                                                           Unsubstantiated
                                                 years old            Officer
                                                 Black male, 18       Police
Force: Physical Force                                                               Exonerated
                                                 years old            Officer
Abuse of Authority: Refusal To Provide           Black male, 18       Police
                                                                                    Unsubstantiated
Name/Shield Number                               years old            Officer


The evidence is clear that "Organized Crime"Enterprlse- Mike's Heavy Duty Towing, inc.&
affiliates members has conspired,threaten, harass, intimidated & follow the Plaintiff wife, kids,
extended family members, business associates (theft /burglary) attempt to commit insurance
fraud, assault, track Plaintiff asset, extortion & bribery of government employees to issue the
Plaintiff citation & summons from the following city agencies HPD Inspector 3838/3132, NYC
Building Department (Juwan Badge No. 2857), NYC department of Sanitation, & National Grid
employees. This is not just one isolated case with Mike's Towing. Plaintiff has additional witness
(Clergy, & Senior Citizens)from the community to testify at trail if granted by the court.
NYC TAXI & LIMOSINE COMMISSION- TAXI DRIVER(HARASSMENTS)
Plaintiff informed City Agencies; aggressive following. Harassment,threat by Taxi Drivers
Connection to "Organized Crime" Mike Heavy Duty Towing, Inc. Mike's Towing has hundreds
or even Thousands of member that is connected the GPS APPLICATION Tracking software
down- load to the Taxi Driver Cellphone; now ready to do work for Organized Crime. Taxi
Drivers (Yellow, Green & Mostly Black Taxi Car)follow the Plaintiff & family every day when out
traveling) for the past 4 years. Plaintiff called 311 file (8) complaints. The NYC Taxi & Limo
Commission email Plaintiff to inform that it was pending investigation & one of the Driver will
be Prosecute. A few days later Plaintiff received a call from Supervising Attorney David L. Ross
that the Taxi Driver did nothing wrong & all files will be closed. Organized Crime has bribery &
extortion to the employees of the Taxi & Limo Commission.



      54.Plaintiff informed the following City Agencies: (organized Crime
          Members are using GPS tracking (following me and my family 24 hour
          per day 7 days per week (4 years), malicious harassment, physical
          assault, vandalize real property, telephone harassment, breach personal
          computer network, cybersecurity crime, breach business data business
          network, auto accidents (maliciously intent to cause physical injuries to
          plaintiff and minor child in vehicle);

              A. New York City Police Department- 75,103 & 105 Precinct
              B. Commissioner of the Taxi & Limo Commission-yellow, black, green
                 Taxi drivers are following Plaintiff and family everyday
              C. New York City Department of Investigation
              D. Civilian Complaint Review Board -received letter pending review

      55.Defendants failed to fully investigate Claims of Plaintiff by it entirely
            A. Plaintiff personal information including location of vehicles was
               provided by Leandro (Jose) Roman, owner of JLR Deli Grocery to
                  Organized Crime Member.

      56.Defendants' four City agencies refused or ignore disciplinarily actions
         regarding the Plaintiff complaints.




      57.During all of the events above described. Officer Gessner abuse of
         authority & acted maliciously and with intent to injure plaintiffs
58.Police Officer Gessner & Ms. Dommick Nunez-Martinez formed a
   conspiracy among themselves to have the Plaintiff arrested for a crime
   not committed.



   Conspiracv-Officer Michael Gessner & Dommick Nunez-Martinez
59.0n September 22, 2017 at approximately 9:20 A.M. the Plaintiff above in
   the waiting area of the 75*^ Precinct Officer Gessner a state official and
   Dommick Nunez-Martinez private individual(s) entered into an
   agreement to conspire to have the Plaintiff arrested. Officer Gessner &
   Ms. Dommick Nunez-Martinez was communicating with each other in the
   common area near the announcement display board. Officer Gessner
   told Ms. Martinez-Nunez to state in the police report that Plaintiff swung
   a bat at her and her family. Officer Gessner & Dommick Nunez-Martinez
   reached an understanding to deprive the plaintiff of his constitutional
   rights; by lairing in police report to make the allegations against the
   Plaintiff stronger. Officer Gessner willfully & intentional coached Ms.
   Dommick Nunez-Martinez to lair that a "bat" was use to inflict personal
   injuries to her and her family. Then Officer Gessner was contemplating if
   he should state in the police report a "pipe" or "bat" was use to make
   the allegation to the District Attorney stronger. Officer Gessner(s) were
   willful participant[s] in joint activity with Dommick Nunez-Martinez to
   validate probable cause to arrest the Plaintiff.


60.Plaintiff stated that the alleged victim swung bat at Dommick Nunez-
   Martinez at the corner of Miller Avenue & Glenmore Avenue then
   proceeded to the 75^*^ Precinct to file a complaint that Dommick Nunez-
   Martinez & Spanish Male Driver of the green minivan followed Plaintiff to
   75*^ Precinct. While the Plaintiff was parking his vehicle go into the 75*^
   Precinct. The Spanish Male Driver of vehicle drive up ahead of the
   Plaintiff Dommick Nunez-Martinez seated front passenger just out of the
   vehicle ran inside the 75 Precinct for Plaintiff arrived to file complaint.
   Ms. Dommick Nunez-Martinez lair to Spanish Officer that Plaintiff swung
   a bat her. At this point the Plaintiff has no bat arrive at the 75^^^ Precinct;
   no bat was disposed on the way to the 75th Precint.no bat was found in
   the Plaintiff vehicle. Officer Gessner took Plaintiff auto keys found no bat
   in the vehicle. Dommick Nunez-Martinez filed false accusation with the
   75^^ Precinct.


                                DAMAGES


61.As a direct and proximate result of the facts of defendants. Plaintiff
   suffered the following injuries and damages:

a. Violation of his rights pursuant to the Fourth and Fourteenth
    Amendments to the United States Constitution to be free from
    an unreasonable search and seizure of their person & personal
    property;


b. Violation of his rights to Due Process of Law under the Fourteenth
    Amendments of the United States Constitution;


c. Violation of their New York State Constitution rights under Article 1,
    Section 12 to be free from an unreasonable search and seizure;

d. Violation of their New York State Constitutional rights under Article 1,
    Section 6 to due process;

e. Emotional trauma, medical pain and suffering, including fear, malicious
   harassment, embarrassment, humiliation, emotional distress,
   frustration, extreme inconvenience, anxiety

f. Loss of Liberty

g. Loss of Business- real estate transactions

 h. Loss of Government contracts




                        FIRST CAUSE OF ACTION
                             (42 use § 1983)

62.Defendant have deprived plaintiff of his civil, constitutional and statutory
 Rights under color of law and conspired to deprive the Plaintiff of such
 rights and are liable to plaintiff under 42 USC § 1983.

63.Defendants' conduct deprived plaintiffs of their rights to be free of
   unreasonable search and seizures, pursuant to the fourth and fourteenth
Amendments to the United States Constitution.


64.Defendants falsely arrested plaintiff and failed to intervene with a
   resolution




                       SECOND CAUSE OF ACTION
                (MUNICIPAL AND SUPERVISORY LIABILITY)

65.The above paragraph are here incorporated by reference.

66.The City is liable for damages suffered by the Plaintiff as a result of the
   conduct of their employees(Michael Gessner, Christopher Smith &
   Thomas Ormond),agents, servants, in that, after learning of their
   employees' violation of Plaintiffs constitutional rights. The City failed to
   remedy the wrong;The City have created a policy or custom under which
   unconstitutional practices occurred and allowed such policies or customs
To continue, and they have been grossly negligent in managing
subordinated who caused the unlawful conditions or events. The City has
 been alerted to the regular use of false arrests; that deliberate indifference
 Caused the violation of Plaintiffs constitutional rights in this case

67.The aforesaid event was not an isolated incident. The City has been
   aware for some time,from the lawsuits, notice of claim, complaints filed
   with the Civilian Complaint review Board, and judicial ruling suppressing
   evidence and finding officers incredible as a matter of law,that a
   disturbing number officers conducted unlawful search and seize citizens,
   brings charges against citizens with no legal basis, perjure themselves in
   charging Instruments and testimony; and fail to intervene in and report
   the obviously illegal actions of their fellow officers. Furthermore,the City
   has allowed policies and practices that allow the aforementioned to
   persist.

68.The Civilian Complaint Review Board ("City Agency")oversee the conduct
   of the NYPD failed to address the merit of citizen complaints have gone
   uncorrected. The CCRB regularly finds complaints lack credibility based
   on fact that such complainants have also brought lawsuit to remedy the
   wrong they have experience. A practice that often results in not
   substantiating the most serious charges brought to them. In addition,
   the CCRB virtually never initiates their own findings false statements
   against officers that who have made false statements to the CCRB in
   their own defense, nor do they initiate findings that officers have failed
   to report their fellow officers' misconduct; thus officers have no real
   incentive to come forward, or to testify truthfully a the CCRB. The CCRB
   has no enforcement mechanism once making a finding against an officer,
   it can only make recommendation to the NYPD, once finding of
   misconduct by an officer.
In this case,the CCRB received formal complaint of the misconduct of the
Arresting Officer, Michael Gessner.

67.The NYPD, once receiving a substantiated complaint by the CCRB,failed
to adequately discipline officers for misconduct. The NYPD Department
Advocate, which is endowed with the responsibility to following up on
substantiated CCRB charges, is understaffed and under-utilized.
Furthermore, in the extraordinarily rare event that the CCRB substantiate a
complaint and the Department Advocate proves the case in an internal trail
against an officer, the police commissioner still maintains the power to
reduce the discipline against such an officer.

68.Furthermore,the City has no procedure to notify individual officers or
their supervisors of unfavorable judicial review of their misconduct.
Without this notification, improper search and seizure practices and
incredible testimony go uncorrected. Additionally, according to a report of
the New York City Bar Association issued in 2000,the City has isolated their
law department from the discipline of police officers, so that civil suits
against police officers for actions take in their capacity as police officers
have no impact on the police officers' career, regardless of the outcome of
the civil action. Alan Hevesi, as New York City Comptroller, in 1999
reported that was a "a total disconnect" between the settlements of even
substantial civil claims and police department action against officers.


69.The City is aware that all of the aforementioned has resulted in
violations of citizens' constitutional rights, including the constitutional
rights of the Plaintiff. Despite such caused the officers in the present case
to violate plaintiffs civil rights, without fear of reprisal or disciplinarily
actions taken against the officers or supervising officer.

70.Plaintiff has been damaged as result of the deliberate indifference of the
City of New York to the constitutional rights of the City's inhabitants.

71.The City is liable for damages suffered by the plaintiffs as result of the
conduct of their employees, agents, and servants, in that, after learning of
their employees' violation of plaintiffs' constitutional rights, the City failed
to remedy the wrong;the City have created a policy or custom under which
unconstitutional practices occurred and allowed such policies or customs to
continue. The City have been grossly negligent in managing subordinates
who caused the unlawful condition or event. The City has been alerted to
regular use of false arrests by it police officers. The 75 Precinct is the
second highest Precinct in the City of New York that Police Officers were
sued (47 times between June 2015 to May 2016) more than twice as many
times in federal court. Nevertheless, exhibited deliberate indifference to
such false arrest; that deliberate indifference caused the violation of
Plaintiffs' constitutional rights in this case.
                          THRiD CAUSE OF ACTION
                                (CONSPIRACY)

72. The above paragraph is here mcorporated by reference.

Defendant (City) & NYPD Officer, Michael Gessner conspires with Donninick
Martinez-Nunez to make it appears that attempted assault occurred. There
was no physical injuries or assault to Dominick Martinez-Nunez and no
evidence was substantiated to proof such claim.

   Conspiracv-Officer Michael Gessner & Dommick Nunez-Martinez
69.0n September 22, 2017 at approximately 9:20 A.M. the Plaintiff above in
   the waiting area of the 75*^ Precinct Officer Gessner a state official and
   Dommick Nunez-Martinez private individual(s) entered into an
   agreement to conspire to have the Plaintiff arrested. Officer Gessner &
   Ms. Dommick Nunez-Martinez was communicating with each other in the
   common area near the announcement display board. Officer Gessner
   told Ms. Martinez-Nunez to state in the police report that Plaintiff swings
   a bat at her and her family. Officer Gessner & Dommick Nunez-Martinez
   reached an understanding to deprive the plaintiff of his constitutional
   rights; by lairing in police report to make the allegations against the
   Plaintiff stronger. Officer Gessner willfully & intentional coached Ms.
   Dommick Nunez-Martinez to lair that a "bat" was use to inflict personal
   injuries to her and her family. Then Officer Gessner was contemplating if
   he should state in the police report a "pipe" or "bat" was use to make
   the allegation to the District Attorney stronger. Officer Gessner(s) were
   willful participant[s] in joint activity with Dommick Nunez-Martinez to
   validate probable cause to arrest the Plaintiff.


70.Defendant stated Plaintiff swung bat at Dommick Nunez-Martinez at the
                                                                             th
   corner of Miller Avenue & Glenmore Avenue then proceeded to the 75
   Precinct to file a complaint that Dommick Nunez-Martinez & Spanish
   Male Driver of the green minivan followed Plaintiff to 75**^ Precinct. While
   the Plaintiff was parking his vehicle go into the 75*^ Precinct. The Spanish
   Male Driver of vehicle drive up ahead of the Plaintiff Dommick Nunez-
   Martinez seated front passenger just out of the vehicle ran inside the 75
   Precinct for Plaintiff arrived to file complaint. Ms. Dommick Nunez-
   Martinez lair to Spanish Officer that Plaintiff swung a bat her. At this
   point the Plaintiff has no bat arrive at the 75^*^ Precinct; no bat was
  disposed on the way to the 75th Precint.no bat was found in the Plaintiff
  vehicle. Officer Gessner took Plaintiff auto keys found no bat in the
  vehicle. Dommick Nunez-Martinez filed false accusation with the 75^*^
  Precinct.




                         FOURTH CAUSE OF AaiON
                          (CONSTITUTIONAL TORT)

73.The above paragraph are here incorporated by reference.

74.Defendants, acting under color of law, violated plaintiffs right pursuant
to § 5,6 and 12 of the New York State Constitution. Arresting Officer,
Michael Gessner judge the Plaintiff base upon his race-Black; that he most
like to commit crime against society.

75.A damages remedy here is necessary to effectuate the purposes of § 5,6
and 12 of the New York State Constitution, and appropriate to ensure full
realization of plaintiffs right under those section.




                          FIFTH CAUSE OF ACTION
                    (NEGLIGENT HIRING & RETENTION)

76.The above paragraphs are here incorporate by reference.

77.Defendant (City), through the NYPD,owed a duty of care & protect the
public safety of Citizens of the City of New York to the Plaintiff to prevent
the loss of liberty(24 hours GPS Tracking by Organized Crime members)
and mental abuse. Malicious Street Harassment, Malicious Telephone
Harassment, physical assaults, personal property vandalism, auto accident
(intent to commit harm and personal juries to the Plaintiffs and his family).
78.Defendant (City)through the NYPD,owned a duty of care to plaintiff
because under the same or similar circumstances a reasonable, prudent
and careful person should have anticipated an injury to plaintiff or those in
a position similar to plaintiff's as a result of this conduct.

79.Defendant City, police officer lack of training and competence to
perform their duties to the citizens of the community.

SO.Defendant City's negligence in hiring and retaining the officer
defendants proximately caused plaintiffs injuries.

81.Defendant (City's) negligent hiring and retention of defendant officers.
Plaintiff incurred damages described above.




                           SIXTH CAUSE OF ACTION
                           RESPONDEAT SUPERIOR


82.The above paragraph are here incorporated by reference.

83.Defendants' intentional tortious acts were undertaken within the scope
of their employment by Defendant City of New York and in furtherance of
the Defendant City of New York's interest.

84. As a result of defendants'tortious conduct in the course of their
employment and in furtherance of the business of Defendant City of New
York, Plaintiff was damaged.
                        SEVENTH CAUSE OF ACTION
                         PRIVACY RIGHT VIOLATION
                            FIFTH AMENDMENT


85. Defendants'(City & NYPD)failed to protect Plaintiff privacy rights;
because the City & NYPD failed to investigate;

86.0rganized Crime members continue to expose Plaintiff personal
information such as names, addresses, place of business, home telephone
number,take photos and pictures repeatedly while in public and private
setting to criminals with felony, cybercriminal and drugs dealers.

87. Defendant failed to protects the privacy of personal information under
the Fifth Amendment to the Constitution of United States




                         EiGHT CAUSE OF ACTION
           FAILED TO PROVIDE EQUAL PROTECTION OF THE LAW
                         FOURTEEN AMENDMENT


88. Plaintiff COMMUNICATED IN WRITING & PERSONAL APPERANCE to
Defendant City & NYPD 10 or more occasion seeking protection for public
safety which was ignored and never investigated.

89.The right to privacy is most often cited in the Due Process Clause of the
14^*^ Amendment, which states;

"No state shall make or enforce any law which shall abridge the privileges
or immunities of citizens of the United States; nor shall any state deprive
any person of life, liberty, or property, without due process of law; nor
deny to any person within its jurisdiction the equal protection of the laws".

90.Under the 14^^ Amendment the Plaintiff seek equal protection of law
from Organized Crime Members,criminals and drugs dealer in the
Jurisdiction of the Defendant(City & NYPD);failed to protect the Plaintiff
Equal rights under the law.
                                       NINETH CAUSE OF ACTION
                                            ILLEGAL WIRETAP


       Privacy Rights-Violation
   91. Illegal wiretap cellphones home landline, place of business telephones, family members, friend
   and business associates; New York's wiretapping law is a "one-party consent" law. New York makes
    it a crime to record to record or eaves drop on an in-person or telephone conversation unless one




    party to the conversation consents. N.Y. Penal Law      250.00. 250.05. (link is to the entire code,
    you need to click on the Penal Code section, then choose Article 250 and locate the specific
   provisions). Thus, if you operate in New York, you may record a conversation or phone call if you are
   a party to the conversation or you get permission from one party to the conversation In advance.
   That said. If you Intend to record conversations involving people located in more than one state, you
   should play it safe and get the consent of all parties.

   92. Permission, judicial warrant or consent was not grant to Organized Crime members to listen or
record Plaintiff conversation with family members, government officials, business to business vendors,
associates and friends, etc.; Defendant City & NYPD failed to provide equal protection under law.




       WHEREFORE, plaintiffs demand judgement against the defendant,jointly
       and severally, as follows:

       A. In favor of plaintiffs in an amount to be determined by a jury for each of
          the plaintiff cause of action;
       B. Awarding plaintiffs punitive damages in the amount to be determined
          by the jury;
       C. Awarding plaintiffs reasonable fees, cost and disbursements of this
           action; and
       D. Grant such other and further relief as this Court deem just and proper.
                                        JURY DEMAND


      Plaintiffs requested a trial by jury.


      I hereby affirm that the information provided is true and correct.

      Date: October 23, 2020
            Brooklyn, New York

                                                   Yours Truly,




                                                   Sherwin Wilson
                                                   Pro Se




CC:   MaryBeth Allen
      Assistant Corporation Counsel
      Special Federal Litigation Division
      100 Church Street, Room 3-135
      New York, NY 10007
 Us L>is^}e7^
Ce^St. /V{?. /«P- CK- 7SO/(^^t))CC^
                                D^eiA^me.y'
                                           FILED
                                    U.S. otiTWCT couOT M.N.Y
                                    ^ OCT2 3 2020 ★
                                     BROqKl^YN OFFICE
               . : ? Ji _• ..
          A N"S 3
                                     2Sia
       S'CWd £zmm
